Lanzinger, J.,
dissenting.
{¶ 89} The lengthy opinion of the majority essentially concludes that the phrase “with the purpose to commit * * * any criminal offense” in R.C. 2911.11(A) does not constitute an essential element of aggravated burglary. I dissent and would hold that this phrase defines the mens rea that the state must prove beyond a reasonable doubt, and therefore, I would require as a matter of due process that the jury be instructed on the elements of the particular crime that a defendant intended to commit “in the structure or in the separately secured or separately occupied portion of the structure” before it may convict for the offense of aggravated burglary.
Due Process Rights
{¶ 90} The majority states baldly that there is no due process right guaranteeing that criminal defendants receive a unanimous verdict in Ohio state courts. Even though the United States Supreme Court requires juror unanimity in federal trials and has never applied that requirement to the states, Ohio Crim.R. 31(A) says that “[t]he verdict shall be unanimous” in a criminal trial. And as made clear in In re Winship (1970), 397 U.S. 358, 364, 90 S.Ct. 1068, 25 L.Ed.2d 368, due process mandates “proof beyond a reasonable doubt of every fact necessary to constitute the crime with which [the defendant] is charged.” If the jury is not instructed on every essential element of the offense charged, including the element of mens rea, it cannot find beyond a reasonable doubt every fact necessary to constitute the crime charged, and the Winship principle is violated. Hoover v. Garfield Hts. Mun. Court (C.A.6, 1986), 802 F.2d 168, 172. Furthermore, this court is free to impose greater constitutional protections than those required by the federal Constitution. See State v. Robinette (1997), 80 Ohio St.3d 234, 238, 685 N.E.2d 762. We have held that “[t]he ‘due course of law' clause of Section 16, Article I of the Ohio Constitution, has been considered the equivalent of the ‘due process of law' clause in the Fourteenth Amendment” and that “[decisions of the federal Supreme Court have often been quoted by this court as giving the true meaning of the guaranties of the Ohio Bill of Rights.” Direct Plumbing Supply Co. v. Dayton (1941), 138 Ohio St. 540, 544, and 545, 21 O.O. 422, 38 N.E.2d 70. We have also held that, together, “Section 10, Article I of the *441Ohio Constitution and the Sixth Amendment to the United States Constitution secure to a criminal defendant the right to a fair trial.” State ex rel. Vindicator Printing Co. v. Watkins (1993), 66 Ohio St.3d 129, 138, 609 N.E.2d 551. To say then that the only guarantee of juror unanimity is that provided by Crim.R. 31(A) is to overlook the significant protections afforded by the Ohio Constitution.
{¶ 91} The majority does acknowledge that we have not hesitated to provide greater state constitutional protection in “cases warranting an expansion,” but then cites the civil case of Norwood v. Horney, 110 Ohio St.3d 353, 2006-Ohio-3799, 853 N.E.2d 1115. It is disheartening to see that the majority suggests that property rights deserve more protection than do the liberty rights of an accused and rejects the statement that Ohio due process requires unanimity on the issue of the underlying criminal offense that the defendant had a purpose to commit for a conviction under R.C. 2911.11(A).
Due Process Applied
{¶ 92} Neither Schad v. Arizona (1991), 501 U.S. 624, 111 S.Ct. 2491, 115 L.Ed.2d 555, nor Richardson v. United States (1999), 526 U.S. 813, 119 S.Ct. 1707, 143 L.Ed.2d 985, controls our decision on whether the underlying intended crime supporting a charge of aggravated burglary is an element of the offense of aggravated burglary or whether it is merely the means of establishing the mens rea element. Even the Schad plurality, which the majority argues is determinative on this point, left this question open for state courts. Id., 501 U.S. at 639, 111 S.Ct. 2491, 115 L.Ed.2d 555.
{¶ 93} In its rush to apply Schad, the majority characterizes the intent to commit “any criminal offense” as simply a “means” that satisfies the mens rea element, rather than the element itself. The culpability element resides in the phrase “with purpose to commit * * * any criminal offense.” R.C. 2911.11(A). The mens rea for aggravated burglary, therefore, is purpose. Purpose and intent are synonymous. White v. Maxwell (1963), 174 Ohio St. 186, 188, 22 O.O.2d 140, 187 N.E.2d 878. “A person acts purposely when it is his specific intention to cause a certain result, or, when the gist of the offense is a prohibition against conduct of a certain nature, regardless of what the offender intends to accomplish thereby, it is his specific intention to engage in conduct of that nature.” (Emphasis added.) R.C. 2901.22(A). Thus, for aggravated burglary, the definition of the culpable mental state calls for specific information to be given to the jury, that being the elements of the specific offense that the defendant is alleged to have intended to commit. Otherwise, the jurors will be unable to agree on the nature of the conduct intended or the defendant’s purpose to engage in that conduct.
{¶ 94} Jurors must have guidance on whether certain behavior is criminal; that is why we instruct jurors on what the state must prove beyond a reasonable *442doubt before they may reach a verdict of guilty. Without further instruction on which crime the defendant is alleged to have had the purpose to commit, the jury is left to its own devices and may conceivably convict based upon subjective and incorrect beliefs that certain behavior is a crime, even when it is not. As noted in Richardson, there is concern that attempting to prove a defendant’s involvement in numerous underlying violations “significantly aggravates the risk (present at least to a small degree whenever multiple means are at issue) that jurors, unless required to focus upon specific factual detail, will fail to do so, simply concluding from testimony, say, of bad reputation, that where there is smoke there must be fire.” Id., 526 U.S. at 819, 119 S.Ct. 1707, 143 L.Ed.2d 985.
{¶ 95} The holding in this case should be simple — that the trial judge must instruct a jury in an aggravated burglary case on the elements of the criminal offense that the defendant is alleged to have had the purpose to commit once inside the premises. But instead of mandating that judges follow the current Ohio Jury Instructions in aggravated burglary cases by identifying and informing the jury that the underlying intended offense is an element of the crime, the majority holds that a trial judge must analyze whether the case involves “alternative means” or “multiple acts,” whether the indictment is divided into two or more “distinct conceptual groupings,” and whether the jury’s focus is on a defendant’s acts that are “morally equivalent.” Then the trial court may decide if a more specific instruction is “preferable.” The majority’s rule is confusing, at the very least.
Incomplete Jury Instructions
{¶ 96} “[T]he purpose of the jury instruction is to clarify the issues and the jury’s position in the case.” Bahm v. Pittsburgh & Lake Erie RR. Co. (1966), 6 Ohio St.2d 192, 194, 35 O.O.2d 307, 217 N.E.2d 217. As we noted in paragraph two of the syllabus in State v. Comen (1990), 50 Ohio St.3d 206, 553 N.E.2d 640, “[ajfter arguments are completed, a trial court must fully and completely give the jury all instructions which are relevant and necessary for the jury to weigh the evidence and discharge its duty as the fact finder.” (Emphasis added.)
{¶ 97} The Ohio Jury Instructions, while not binding legal authority, are helpful as an example of the generally accepted interpretation of the aggravated burglary statute in Ohio. The instructions inform jurors that they must agree that a defendant had the “purpose to commit the offense of’ and then requires the judge to “insert [the] name of [the] criminal offense.” 4 Ohio Jury Instructions (2000), Section 511.11. Comment 3 to Section 511.11 states, “The court must instruct the jury on the elements of the underlying criminal offense, together "with the meaning of particular words and phrases.” Id. By requiring the jury to specifically agree on the intended offense, the instructions treat the underlying intended crime as an element of aggravated burglary. I would hold *443that the standard Ohio Jury Instructions are correct in treating the underlying intended crime in such a manner.
{¶ 98} A jury cannot be asked to decide if there is proof beyond a reasonable doubt that a defendant had the purpose to commit a criminal offense unless the jurors have been instructed on the definition of the particular offense intended. The fact that the statute does not specify a particular offense does not relieve the state of its burden to prove that an offense was intended. In closing statements to the jury, the state argued merely that Gardner’s initial entry into Lee’s home without permission constituted the aggravated burglary offense; however, these facts are insufficient to show Gardner’s intent to commit any crime there.
{¶ 99} The trial court’s instruction tracked the language of R.C. 2911.11(A)(2), but failed to identify or legally define the crime that Gardner had the purpose to commit. The majority states, “Although the jury was not given a specific crime to consider in determining Gardner’s intent in entering Lee’s home, a reasonable jury could conclude that Gardner’s attack on Pippins or his threat to kill him was a ‘criminal offense’ of some form, even without the benefit of the elements of assault, R.C. 2903.13, or menacing, R.C. 2903.22.” (Emphasis added.) In fact, the majority also states that the term “any crime” encompasses “every” and “all” criminal offenses recognized by Ohio.
{¶ 100} If, as the state insists in this case, Gardner intended to commit felonious assault on Pippins when he trespassed into Lee’s home, the prosecution did not prove the mens rea element beyond a reasonable doubt unless the jury unanimously found that Gardner had trespassed “with purpose” to commit felonious assault. When the judge has failed to identify or instruct on the elements of the underlying crime intended, the jury’s finding of proof beyond a reasonable doubt of the required mens rea element is called into question. When the jury has acquitted on the separate charge of felonious assault, the questions are even more serious.
{¶ 101} The majority thus permits a conviction for aggravated burglary even if no two jurors agree on the underlying crime that a defendant intended to commit. I would hold that because “with purpose to commit * * * any criminal offense” is an element of aggravated burglary, the majority’s interpretation strips defendant of his right to have proof beyond a reasonable doubt on every element of the offense charged. As Justice White noted in his dissent in Schad, “it violates due process for a State to invoke more than one statutory alternative, each with different specified elements, without requiring that the jury indicate on which of the alternatives it has based the defendant’s guilt.” 501 U.S. at 656, 111 S.Ct. 2491, 115 L.Ed.2d 555 (White, J., dissenting). The majority goes even further by allowing the jury to speculate, without any instruction, on what criminal offense the defendant may have had the purpose to commit.
*444Plain Error
{¶ 102} Not only would I require that a jury be instructed on, and unanimously agree on, the crime a defendant intended to commit as part of an alleged aggravated burglary, I would also hold that in this case the failure to do so constituted plain error. Crim.R. 52(B) provides, “Plain errors or defects affecting substantial rights may be noticed although they were not brought to the attention of the court.” Plain error is not easily found; “[njotice of plain error under Crim.R. 52(B) is to be taken with the utmost caution, under exceptional circumstances and only to prevent a manifest miscarriage of justice.” State v. Long (1978), 53 Ohio St.2d 91, 7 O.O.3d 178, 372 N.E.2d 804, paragraph three of the syllabus. In the context of jury instructions, we have held that failure to “separately and specifically instruct the jury on every essential element of each crime with which an accused is charged does not per se constitute plain error,” but that under such circumstances plain error review requires an examination of the record in each individual case. State v. Adams (1980), 62 Ohio St.2d 151, 154, 16 O.O.3d 169, 404 N.E.2d 144, and at paragraph two of the syllabus.
{¶ 103} Of all the crimes with which he was charged, Gardner was convicted only of aggravated burglary. Although he was also charged with felonious assault, the jury ultimately found him not guilty of that offense. This acquittal raises additional questions over whether the jurors were unanimous in deciding exactly which crime Gardner intended to commit and whether the state carried its burden of proving the mens rea element of the crime of aggravated burglary beyond a reasonable doubt.
{¶ 104} The majority correctly notes that inconsistencies in a verdict do not necessarily require that a conviction be vacated. Majority opinion at ¶ 81. Here, however, the jury was never fully instructed on all elements of the offense of aggravated burglary. There was no unanimous jury interrogatory answered that Gardner had a purpose to commit a specific crime. Because the incomplete jury instructions resulted in a jury verdict that raises the question of whether aggravated burglary was proved beyond a reasonable doubt, Gardner’s substantial rights were affected, resulting in a manifest injustice. I conclude that plain error does exist.
Conclusion
{¶ 105} Because I would hold that the particular offense that was intended to be committed in the occupied structure is part of the mens rea element of aggravated burglary, and because the jury was not instructed on the particular offense that was intended to be committed, plain error occurred. I would affirm the decision of the court of appeals.
Moyer, C. J., and Pfeifer, J., concur in the foregoing opinion.
Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and R. Lynn Nothstine and Carley J. Ingram, Assistant Prosecuting Attorneys, for appellant.
Richard A. Nystrom, for appellee.